McMILLAN, Judge.
The appellant, William Pope, appeals the trial court’s denial of his Rule 32, Ala. R.Crim.P., petition. Pope was sentenced to life imprisonment on his underlying conviction for assault in the first degree, a violation of § 13A-6-20, Code of Alabama 1975.
In his petition, Pope raises a number of grounds for relief, including claims of ineffective assistance of counsel. Although an evi-dentiary hearing was held on the merits of Pope’s petition, the trial court, in its order, failed to state with particularity its reasons for denying the petition. See Williams v. State, 659 So.2d 972 (Ala.Cr.App.1994); Burrell v. State, 655 So.2d 45 (Ala.Cr.App.1992); and Sullivan v. State, 652 So.2d 766 (Ala.Cr.App.1993). If the trial judge had personal knowledge of the underlying facts concerning *487the issues in this case, he may deny the petition on those grounds without further proceedings, so long as he states the specific reasons for his denial in the written order. Bowers v. State, [CR-94-0935, December 1, 1995] — So.2d - (Ala.Cr.App.1995); Sheats v. State, 556 So.2d 1094 (Ala.Cr.App.1989).
This cause is, therefore, remanded to the trial court with instructions that the court enter an order stating with particularity the court’s reasons for denying the petition. The trial court’s findings shall be returned to this court within 90 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All judges concur.